Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 4, 7, 9, 11 – 17, 19 and 20 are allowable, because prior art does not teach:
(Claim 1) the device has a front-side cover on the front-side of the moulded body;
the device has a rear-side cover on a rear-side of the moulded body opposite the front- side; and
at least one connection part runs along a main direction of extension of the device along an entire side surface of at least one semiconductor chip of the plurality of semiconductor chips. 
(Claim 19) the device has a front-side cover on the front-side of the moulded body;
the device has a rear-side cover on a rear-side of the moulded body opposite the front- side;
at least one connection part runs along a main direction of extension of the device along an entire side surface of at least one semiconductor chip of the plurality of semiconductor chips;
at least one connection part has at least one recess, wherein the recess overlaps with at least one semiconductor chip of the plurality of semiconductor chips; and

(Claim 20) the device has a front-side cover on the front-side of the moulded body;
the device has a rear-side cover on a rear-side of the moulded body opposite the front- side;
at least one connection part runs along a main direction of extension of the device along an entire side surface of at least one semiconductor chip of the plurality of semiconductor chips; and
the front-side cover, the moulded body and the lead frame terminate flush with at least one side surface of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 25, 2021